

	

		II

		109th CONGRESS

		1st Session

		S. 1846

		IN THE SENATE OF THE UNITED STATES

		

			October 6, 2005

			Ms. Landrieu introduced

			 the following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To provide assistance to rebuild communities, schools,

		  and hospitals damaged by Hurricane Katrina or Hurricane Rita, and for other

		  purposes.

	

	

		1.Community disaster loans;

			 public assistance allowable costs

			(a)Definition of

			 local governmentIn this section:

				(1)In

			 generalThe term local government means a local

			 government (as defined in section 102 of the Robert T. Stafford Disaster Relief

			 and Emergency Assistance Act (42 U.S.C. 5122)), that has suffered a loss of tax

			 or other revenue as a result of a major disaster described in subsection

			 (b).

				(2)InclusionThe

			 term local government includes a sheriff department in the State

			 of Louisiana that has suffered a loss of tax or other revenue as a result of a

			 major disaster described in subsection (b).

				(b)WaiverNotwithstanding

			 any other provision of law, no limitation on the amount or percentage of

			 assistance that may be provided in the form of a community disaster loan under

			 section 417(b) of the Robert T. Stafford Disaster Relief and Emergency

			 Assistance Act (42 U.S.C. 5184(b)) shall apply to any community disaster loan

			 made under section 417 of that Act to assist any local government having

			 jurisdiction over an area in which a major disaster relating to Hurricane

			 Katrina or Hurricane Rita was declared to exist by the President in accordance

			 with section 401 of that Act (42 U.S.C. 5170).

			(c)Public

			 assistance allowable costsNotwithstanding any other provision of

			 law, no prohibition or limitation on reimbursement of salaries (including

			 section 206.228(a)(4) of title 44, Code of Federal Regulations (or a successor

			 regulation)) shall apply with respect to reimbursement of straight- and

			 regular-time salaries of public personnel that provide, on or after August 29,

			 2005, essential public services in the State of Louisiana on behalf of that

			 State.

			(d)Authorization

			 of appropriationsThere are authorized to be appropriated to

			 carry out this section $1,500,000,000 for fiscal year 2006.

			2.Funding

			(a)In

			 generalNotwithstanding any

			 other provision of law, of the amounts made available to the Department of

			 Homeland Security under the heading Disaster Relief under the heading

			 EMERGENCY PREPAREDNESS

			 AND RESPONSE of Public Law 109–62 (119 Stat. 1991),

			 not less than $1,500,000,000 shall be available to the heads of the appropriate

			 departments or agencies of the Federal Government to carry out the programs and

			 activities authorized under this Act.

			(b)Available until

			 expendedThe amounts appropriated under subsection (a) shall

			 remain available until expended.

			

